RENDERED: DECEMBER 2, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                               NO. 2021-CA-1039-MR

BARRY MORGAN                                                            APPELLANT


              APPEAL FROM BRECKINRIDGE CIRCUIT COURT
v.               HONORABLE BRUCE T. BUTLER, JUDGE
                       ACTION NO. 19-CR-00169


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: ACREE, CETRULO, AND L. THOMPSON, JUDGES.

ACREE, JUDGE: Barry Morgan appeals the Breckinridge Circuit Court’s August

13, 2021 order forfeiting money to Appellee, the Commonwealth of Kentucky. He

argues the circuit court erred by (1) determining sufficient evidence connected the

forfeited currency to drug trafficking, and (2) forfeiting additional cash in lieu of

forfeiting real property. Finding no error, we affirm.
                                  BACKGROUND

             On July 16, 2019, the Kentucky State Police received a tip that

Morgan cultivated marijuana at his residence. Detective Seth Lee visited

Morgan’s property and observed marijuana plants growing in pots in the yard. The

detective plainly observed these plants from the road. Detective Lee then knocked

on the front door of Morgan’s trailer home and asked permission to search the

residence. Morgan permitted him to enter.

             Inside the home, Detective Lee discovered several additional

marijuana plants growing in pots. The home also contained two safes with cash,

additional cash in a tin can, firearms, boxes of sandwich bags, a digital scale, over

seventy sandwich bags containing marijuana, sixty unopened bags of potting soil,

and thirty-three containers of marijuana seeds. The detective also noticed that the

property was in poor condition.

             Following the search, the police seized $82,142 in cash, 320

marijuana plants, and 2.5 pounds of processed marijuana. A grand jury

subsequently indicted Morgan for charges related to firearms possession,

marijuana cultivation, and marijuana trafficking. An allegation that Morgan

earned income from marijuana trafficking was dismissed – he insisted that he

traded marijuana with friends, but that he never sold marijuana – and Morgan

pleaded guilty to the following amended charges: cultivating marijuana, second


                                         -2-
offense; trafficking in marijuana; possession of a firearm by a convicted felon; and

possession of drug paraphernalia.

             The Commonwealth filed a motion for forfeiture of Morgan’s home

(both the residence and the four acres upon which it sits) and all cash found during

the search. At a hearing, Morgan insisted he only traded marijuana to friends and

that his cash was obtained by legal means. He presented an affidavit and a real

estate purchase contract showing he sold nine acres of land for $54,780 and

testified that he kept much of the proceeds in his home as cash. He also testified

he had recently withdrawn $15,131 from a savings account. Morgan also receives

$1,000 per month in social security. Though he claimed to make money salvaging

scrap metal, performing odd jobs for a neighbor, and reselling VHS tapes at the

flea market, he provided no evidence of income from these sources.

             At a second hearing, the Commonwealth indicated it still intended to

forfeit and sell the real property but noted the property would require a significant

investment to restore it before it could be sold. The circuit court stated its

preference toward forfeiting additional cash instead of Morgan’s home. When

invited to provide his opinion on the matter, Morgan did not object to the circuit

court’s preference.

             The circuit court determined the Commonwealth had made a prima

facie showing that Morgan’s cash was either the proceeds of marijuana trafficking


                                          -3-
or would be used toward future marijuana cultivation and sale. However, the

circuit court also determined Morgan had offered credible evidence that most of

the money was not obtained through marijuana trafficking and ordered forfeiture of

$10,000 of the seized cash. The circuit court ordered an additional $29,000 – the

PVA valuation of Morgan’s real property – be forfeited in lieu of his home.

Morgan now appeals.

                                         ANALYSIS

                Upon appellate review of an order granting forfeiture, “[f]indings of

fact made by a trial court are reviewed under the clearly erroneous standard.”

Commonwealth v. Coffey, 247 S.W.3d 908, 910 (Ky. 2008); CR1 52.01. “Findings

of fact are clearly erroneous only if they are not supported by substantial

evidence.” Mays v. Porter, 398 S.W.3d 454, 458 (Ky. App. 2013) (citing Black

Motor Co. v. Greene, 385 S.W.2d 954, 956 (Ky. 1964)). Evidence is substantial

when “the evidence, when taken alone, or in the light of all the evidence, has

sufficient probative value to induce conviction in the minds of reasonable

persons.” Id. (citing Kentucky State Racing Comm’n v. Fuller, 481 S.W.2d 298,

308 (Ky. 1972)). Though we defer to a trial court’s factual findings, rulings of law




1
    Kentucky Rules of Civil Procedure.

                                            -4-
are reviewed de novo. Coffey, 247 S.W.3d at 910 (citing Jackson v.

Commonwealth, 187 S.W.3d 300, 305 (Ky. 2006)).2

                Kentucky’s controlled substances statute – KRS3 Chapter 218A –

provides a mechanism for forfeiture of money or other property connected to drug

offenses. As relevant to this appeal, KRS 218A.410 provides:

                Everything of value furnished, or intended to be furnished,
                in exchange for a controlled substance in violation of this
                chapter, all proceeds, including real and personal property,
                traceable to the exchange, and all moneys, negotiable
                instruments, and securities used, or intended to be used, to
                facilitate any violation of this chapter[.]

                ....

                It shall be a rebuttable presumption that all moneys, coin,
                and currency found in close proximity to controlled
                substances, to drug manufacturing or distributing
                paraphernalia, or to records of the importation,
                manufacture, or distribution of controlled substances, are
                presumed to be forfeitable under this paragraph. The
                burden of proof shall be upon claimants of personal
                property to rebut this presumption by clear and convincing
                evidence. The burden of proof shall be upon the law
                enforcement agency to prove by clear and convincing
                evidence that real property is forfeitable under this
                paragraph[.]


2
  We note that Appellant’s brief deviates significantly from the requirement of CR 76.12(4)(c)(v)
because it fails to demonstrate in its argument section that each argument presented therein was
properly preserved for appellate review. We choose not to strike Appellant’s brief, though
controlling precedent gives us the power to do so at our discretion. This decision should not be
interpreted in any way to demonstrate a policy of this Court regarding this and other similar
deficiencies.
3
    Kentucky Revised Statutes.

                                              -5-
KRS 218A.410(1)(j). To establish this presumption of forfeitability, “‘the

Commonwealth bears the initial burden of producing some evidence, however

slight, to link the [property] it seeks to forfeit to the alleged violations of KRS

218A.’” Commonwealth v. Doebler, 626 S.W.3d 611, 618 (Ky. 2021) (quoting

Brewer v. Commonwealth, 206 S.W.3d 343, 348 (Ky. 2006)).

             The “slight evidence” threshold to establish a presumption of

forfeitability is exceeded when seized currency is found in close proximity to

evidence of drug trafficking. In Osborne v. Commonwealth, the police raided a

trailer home and seized over $6,000 in cash, two pounds of marijuana divided into

quarter-pound bags, a marijuana plant, and “a sophisticated set of scales of the type

used in the drug trade.” 839 S.W.2d 281, 282 (Ky. 1992). Osborne and a man

named Donald Kimberly inhabited the trailer home. Id. Police found currency and

packaged marijuana inside the domicile and found the scales and the marijuana

plant inside a vehicle located on the property. Id. Osborne had also sold a quarter

pound of marijuana prior to the raid and seizure. Id. While Kimberly was

convicted of trafficking in marijuana, Osborne was not. Id. Upon review of the

trial court’s grant of forfeiture of the currency seized during the raid of Osborne’s

home, the Supreme Court determined because the currency was found in the home

of Kimberly, a person convicted of trafficking in marijuana, that the




                                          -6-
Commonwealth had provided the requisite slight evidence to establish a prima

facie case for forfeiture. Id. at 284.

             In the case sub judice, the State Police found Morgan’s cash inside

two safes and a tin container within his trailer home. Just as in Osborne, the

discovery of cash inside the home of a person convicted of marijuana trafficking –

here, Morgan himself – exceeds the “slight evidence” threshold that KRS

218A.410(1)(j) and resultant jurisprudence require for the Commonwealth to

establish a rebuttable presumption of forfeitability. The proximity of the currency

to marijuana within Morgan’s home – in addition to the presence of several

marijuana plants, potting soil, containers of marijuana seeds, a digital scale, and

over seventy sandwich bags containing marijuana – supports the circuit court’s

determination that the Commonwealth had made its prima facie case. Proximity of

property to controlled substances and distribution paraphernalia is a question of

fact, Doebler, 626 S.W.3d at 618, and our review reveals no error in the circuit

court’s findings.

             In his brief, Morgan argues that any currency seized could not have

been connected to his marijuana trafficking conviction because he did not

exchange marijuana for currency; he asserts his trafficking conviction instead is

based upon exchanging marijuana for labor. To this point, Morgan notes the

Commonwealth amended his charge to remove the allegation that he exchanged


                                         -7-
marijuana for payment in cash. However, because “nothing in the forfeiture statute

requires criminal conviction of the person whose property is sought to be

forfeited[,]” Osborne, 839 S.W.2d at 283, it stands to reason it is irrelevant that

Morgan’s conviction as amended did not indicate an actual sale. “The inquiry is

whether the evidence and law, including statutory presumptions, permit a finding

that the subject property was used to facilitate violation of [KRS Chapter 218A].”

Id. (emphasis supplied). Though the allegation that Morgan was actually paid in

exchange for marijuana was dropped, this does not mean any currency seized is not

subject to forfeiture. The proximity of the money to equipment and paraphernalia

upon which Morgan’s charge and ultimate guilty plea were based – including over

three hundred marijuana plants – was sufficient evidence to presume the money

could be traced to marijuana trafficking, even if the money was not acquired from

marijuana sales. For instance, it is perfectly reasonable to presume Morgan would

use the money to purchase supplies for growing additional marijuana.

             While Kentucky’s forfeiture statute provides the party opposing

forfeiture an opportunity to rebut the presumption of forfeitability, the circuit court

correctly determined Morgan failed to rebut this presumption as to the forfeited

currency. KRS 218A.410(1)(j) provides, once the Commonwealth has provided

the requisite proof, the burden then shifts to the party opposing forfeiture to rebut

the Commonwealth’s prima facie case upon clear and convincing evidence. KRS


                                          -8-
218A.410(1)(j). “Clear and convincing proof does not necessarily mean

uncontradicted proof.” W.A. v. Cabinet for Health & Fam. Servs, 275 S.W.3d 214,

220 (Ky. App. 2008). Rather, “[i]t is sufficient if there is proof of a probative and

substantial nature carrying the weight of evidence sufficient to convince ordinarily

prudent-minded people.” Id. Whether the presumption has been rebutted by clear

and convincing evidence is reviewed on appeal for abuse of discretion. Doebler,

626 S.W.3d at 618 (citing Robbins v. Commonwealth, 336 S.W.3d 60, 65 (Ky.

2011)).

             The circuit court plainly did not abuse its discretion when it

determined some, but not all, of the money seized from Morgan’s home was

forfeitable. As the parties acknowledge, the lion’s share of the seized money was

not subject to forfeiture because Morgan was able to provide documentation

proving he obtained the money through the sale of real estate, through social

security payments, and from a recent withdrawal from a savings account. In an

effort to rebut the presumption of forfeitability as to the money ultimately

forfeited, Morgan claimed to have sold scrap metal and VHS tapes, as well as

having performed work for his neighbor; however, Morgan provided no proof

thereof. Without such evidence, we cannot say the circuit court abused its

discretion when it chose not to take Morgan at his word. Because clear and

convincing evidence – in sum, the proximity of the seized cash to various indicia


                                         -9-
of marijuana trafficking – supports the circuit court’s determination that Morgan

failed to rebut the presumption, we will not disturb it.

             Finally, Morgan argues the circuit court erred when it granted

forfeiture of additional cash as a substitute for forfeiting his real property.

Apparently, this argument is presented for the first time before this court. As the

Commonwealth notes in its brief, Morgan did not object to the circuit court’s

suggestion that cash be substituted in lieu of his home, nor did he argue the circuit

court lacked such power. Following the circuit court’s order forfeiting the assessed

value of Morgan’s real estate rather than the real estate itself, Morgan did not file a

motion to alter, amend, or vacate pursuant to CR 59.05.

             “‘[A]n appellant preserves for appellate review only those issues

fairly brought to the attention of the trial court.’” Owens v. Commonwealth, 512

S.W.3d 1, 15 (Ky. App. 2017) (citing Elery v. Commonwealth, 368 S.W.3d 78, 97

(Ky. 2012)). “Our jurisprudence will not permit an appellant to feed one kettle of

fish to the trial judge and another to the appellate court.” Id. Morgan failed to

present the issue to the trial judge in the first place. Because Morgan failed to

preserve this argument for review, we decline to address it.

                                   CONCLUSION

             For the foregoing reasons, we affirm the Breckinridge Circuit Court’s

August 13, 2021 order awarding forfeiture to the Commonwealth.


                                          -10-
           ALL CONCUR.



BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

Michael R. Mazzoli         Daniel Cameron
Louisville, Kentucky       Attorney General of Kentucky

Kenton Smith               Robert Baldridge
Brandenburg, Kentucky      Assistant Attorney General
                           Frankfort, Kentucky




                         -11-